Citation Nr: 0209523	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  96-09 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for HIV-
related illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from March 1986 to December 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision by the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).

On his notice of disagreement (NOD) dated in August 1995, the 
veteran indicated that he wanted a personal hearing.  On VA 
Form 9 dated in November 1995, the veteran indicated that he 
did not want a personal hearing.  Thus, it is presumed that 
his initial request has been withdrawn.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The appellant's HIV does not result in refractory 
constitutional symptoms with pathological weight loss; he 
does not have AIDS related opportunistic infection or 
neoplasm.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
30 percent for HIV-related illness have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 6351 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

In this case, the veteran has had ample opportunity to 
provide medical and lay evidence in support of his claim.  
Further, he underwent a VA examination in May 2000 to address 
current symptomatology associated with his HIV-related 
illness.  Additionally, VA outpatient records extending from 
1996 to 2000 are of record that disclose regular HIV-related 
treatment.  

Thus, in light of the above, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Analysis

The veteran maintains that symptomatology associated with his 
HIV-related illness has increased and warrants an evaluation 
in excess of the current 30 percent rating.  The Board notes 
that disability evaluations are determined, as far as 
practicable, upon the average impairment of earning capacity 
attributable to specific injuries or combination of injuries 
coincident with military service.  38 U.S.C.A. § 1155.  Each 
disability must be viewed in relation to its history with an 
emphasis placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Diagnostic Code 6351 pertains to HIV-related illnesses.  The 
current rating of 30 percent requires evidence of recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medication(s), or; minimum rating with T4 cell count 
less than 200, or hairy cell leukoplakia, or candidiasis.  To 
warrant the next higher evaluation of 60 percent, the veteran 
needs to provide medical evidence of refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; following development of AIDS-related opportunistic 
infection or neoplasm, for which it is the minimum rating.  
The maximum rating of 100 percent is assigned when there is 
AIDS with recurrent opportunistic infections or with 
secondary diseases afflicting multiple body systems, or; when 
there is HIV-related illness with debility and progressive 
weight loss, without remission, or few or brief remissions.  
Note 2 to Diagnostic Code 6351 provides that psychiatric or 
central nervous system manifestations, opportunistic 
infections, and neoplasms may be rated separately under 
appropriate codes if higher overall evaluation results, but 
not in combination with percentages otherwise assignable 
under Diagnostic Code 6351.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351 (2001).  

The Board notes at the outset during the course of this 
appeal that the RO granted an increased evaluation from 
10 percent to 30 percent for the veteran's HIV-related 
illness with the same effective date.  However, since the 
rating criteria provide for a higher evaluation for this 
disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has determined that the veteran's HIV-related 
illness is not productive of more impairment than that 
provided under the current 30 percent rating criteria 
pursuant to Diagnostic Code 6351.  The evidence most 
probative in this case is the clinical findings reported on 
the most recent VA examination in May 2000.  The Board notes 
that although the regulations require a review of past 
medical history of a service-connected disability, they do 
not give past medical reports precedence over current 
examinations.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

At the time of the May 2000 examination, the examiner noted 
that the veteran was well nourished, in no distress, alert 
and agile.  Further, the examiner remarked that there were no 
signs of jaundice or anemia, that the veteran's skin was 
clear, oral cavity was normal, and there was no adenopathy at 
any site.  Also, there were no neck carotids, or thyroid, 
heart, lung, perianal, or abdomen abnormalities.  

The examiner reported that over the course of the last five 
years, the veteran has had hairy leukoplakia intermittently, 
which was treated with lozenges.  Seven to eight years prior, 
the veteran had shingles over the left chest and herpes 
perianal in 1998.  The examiner further noted that the 
veteran was treated at the VA hospital and at the last test 
in April 2000, the veteran's T-cells were 1055, HIV viral 
load 400 to undetectable.  At the time of the examination, 
the veteran was taking Crixivan, Valacyclovir, and Acyclovir, 
as well as vitamins.  Noted is that the veteran received a 
steroid shot monthly.  His weight was stable.  Also noted is 
that the veteran had recurrent lung infections consisting of 
bronchitis and slight pneumonia.  The examiner noted that the 
veteran worked at a copy center.  The diagnosis was treatment 
for HIV with no need for further tests, given that the 
veteran regularly underwent testing through the VA hospital.  

Thus, in view of the medical findings on examination in May 
2000, the evidence of record does not substantiate more than 
the current 30 percent rating.  Moreover, the Board 
recognizes that VA outpatient treatment records extending 
from 1996 to 2000 are indicative of bouts of diarrhea; 
however, the veteran's weight has remained stable and his 
appetite unaffected.  Further, while there are clinical 
records that support episodes of fatigue and decreased 
libido, occasional chills, and overall malaise, in general, 
the medical evidence confirms that the veteran's HIV-related 
illness has remained stable without complications.  In 
addition to the above findings, in January 1998, a 
radiographic evaluation of the chest disclosed no acute and 
air space disease and no evidence of pneumonia.  

In arriving at its decision, the Board has considered all 
potential applicable regulations and laws relevant to the 
veteran's assertions and issues raised in the record, and 
state the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, VA 
law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).  Nonetheless, the Board has 
considered the evidence of record and finds that the 
preponderance of the evidence is against an increased rating 
for HIV.  Essentially, the Board must conclude that based on 
the factual circumstances of this case, there is no 
reasonable doubt as to the degree of severity of the 
veteran's HIV-related illness; thus, there is no basis on 
which to render a favorable outcome.  The veteran's appeal, 
thus, must be denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for HIV-
related illness is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

